Citation Nr: 1526141	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left bicep disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides with the Anchorage, Alaska RO.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was remanded by the Board in January 2013, February 2014, and August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for left bicep and left shoulder disabilities.  He alleges that these disabilities stem from an injury he sustained when his left arm was caught in a static line during a parachuting exercise.  Regrettably, the Board finds that yet another remand is warranted, as the RO has not substantially complied with the Board's August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its August 2014 remand, the Board directed the RO to obtain an addendum opinion regarding whether the Veteran's left bicep and left shoulder disabilities were related to service.  The Board specifically requested that the reviewing examiner accept as true the fact that the Veteran has current left bicep and left shoulder disabilities.  The Board further requested that the reviewing examiner discuss whether, considering the type of injury sustained, it was at least as likely as not that there could be any current residuals of the left biceps or left shoulder due to the claimed injury.

Subsequently, two addendum opinions were obtained.  The first, from October 2014, stated that "[t]here is no evidence of record relating to bicep injury or parachute incident patient reported."  This opinion is inadequate, as it failed to comply with the Board's remand instructions by not accepting as true the Veteran's current left bicep and left shoulder disabilities.  Moreover, the opinion relied on an inaccurate factual basis, as the medical evidence of record (particularly, the March 2013 VA examination) established a history of left bicep strain and left shoulder arthritis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

A second addendum opinion was provided in January 2015.  Upon reviewing the claims file, the examiner stated that "there was no significant abnormality of the shoulder or musculature of the upper extremities."  The examiner concluded that "[i]n that there were no abnormalities on examination and no disabilities found, one could not speculate to create an 'abnormality' nor causal factor that does not present on examination."  This opinion is also inadequate.  The examiner did not accept as true the Veteran's current left bicep and left shoulder disabilities.  Furthermore, the examiner did not discuss the documented left biceps strain, nor did he reconcile his statement that the Veteran's left shoulder had no "significant abnormality" with the March 2013 X-ray findings of arthritis.  Thus, because both addendum opinions are based on factual inaccuracies and do not comply with the Board's remand instructions, another addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination or obtains an opinion it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the October 2014 and January 2015 VA opinions or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

First, the examiner should discuss any historical or current left bicep symptomatology, to include the documented September 2002 left biceps strain and the March 2013 VA examination findings of tenderness to palpation.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left bicep symptomatology is related to the parachuting injury complained of in service.

In rendering the opinion, the examiner should incorporate the documented medical evidence of left bicep strain and associated symptomatology discussed above.

Second, the examiner should discuss any historical or current left shoulder symptomatology, to include the March 2013 X-ray evidence of degenerative changes.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder arthritis is related to his service.

In rendering the opinion, the examiner should incoporate the documented medical evidence of left shoulder arthritis and associated symptomatology.

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

2.  After the requested development has been completed, the AOJ should review any report or opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

